Title: From John Adams to Harrison Gray Otis, 9 May 1823
From: Adams, John
To: Otis, Harrison Gray



Dear Sir
Quincy 9 May 1823

The amount of my former letters to you is this that all the sovereignty there existing in the nation was in the hands of Alexander Hamilton & that his conduct of it was delirious or in the strong language of my last letter stark mad I am now to justify these conclusions. The manner in which this oligarchical triumvirate was introduced into power is to be explained hereafter; but in the manner in which the Appius Claudius of it, conducted his omnipotence is now to be briefly hinted at, though it never can be fully explained.
In my speech to Congress I had recommended no army, I had recommended only four or six companies of Artillery to garrison a few of the most exposed fortifications. I recommended no alien law or sedition laws; but Alexander Hamilton had written from New York, had written a letter to a member of the house containing a dissertation containing a complete system of administration foreign & domestic. The grandest measure of all was to raise an army of 50,000 men; 40,000 Infantry & 10,000 cavalry. He recommended a strong sedition law & Alien Law & he recommended to seize upon all the remaining objects of taxation to invigorate the treasury. I need not detail any more of the contents of this letter: but I ask you Mr Otis Why this letter has been so carefully concealed & suppressed? You must have seen it for it was circulated through both houses & it was brought to me for my government. Why is it still concealed, Mr Otis? I have repeatedly called for it in print; but no man dared present it or acknowledge that he has it or has seen it. When I read it, I was utterly astonished. I said “this man is stark mad” or “I am.” He knows nothing of the character the principles, the feelings the opinions & prejudices of this nation. If congress should adopt this system it would produce an instantaneous  insurrection of the whole nation from Georgia to New Hampshire. What can the man mean? Does he not know that such a system of taxation would produce rebellion en masse from the Mississippi to the St Lawrence? Congress however dared not adopt the system; but they did adopt his Alien & Sedition Laws and what was worse than both about a twelfth part of his S twelve thousand men of his standing army: and those 12,000 men ruined him and all his party. Wherever they were posted they produced disgust, animosity & complaints of every kind. They were universally considered as an army prepared for a civil war; for no man of sense could conceive any other reason or motive for its existence—Every man of sense & information I thought must have known that the pompous terrors excited that the French would send 40,000 men to America, were mere bugbears; that France was distracted in Spain, Portugal, Switzerland & Italy, Germany, Holland: that she had not a man to spare; & if she had an hundred thousand supernumeraries, how could she send any of them to America? How is it possible she should send 40,000 men here? How could she find shipping to the amount of 120,000 tons to convey such an army? She had no ships of war—She had no merchant ships: & if she had had all in sufficient number, they would all be picked up by the British Navy before they could get into the Atlantic Ocean: and all this army was to be supported by Loans of Money at 8 percent. This resource would soon have failed & we must have soon been reduced to paper money, to continental currency, to old tenor. In short, I thought all the world was mad & that world thought me mad: & like poor Nat Lee I was outvoted; all & all the boasted sagacity & intelligence of my country appeared to me an empty vision.
More hereafter, at present I remain / Your friend & humble Servant

J. Adams—